Exhibit 10.1

 

COMMERCIAL LEASE AGREEMENT

TRIPLE NET

 

THIS COMMERCIAL LEASE AGREEMENT (“Lease”) is made effective February 5, 2008 by
and between PARADIGM HOLDINGS, LLC whose address is P.O. Box 2045, Bluffton SC
29910 (“Landlord”) and ATLANTIC COMMUNITY BANK whose address is 1 Sherington
Drive, Suite J, Bluffton , SC 29910 (“Tenant”).

 

WHEREAS, Landlord is the owner of a parcel of real property with certain
improvements known as Lot 11-A of Sheridan Park, Bluffton, SC (“Premises”/
“Building”); and

 

WHEREAS, Tenant wishes to lease a portion of Landlord’s improved real property
under certain terms and conditions.

 

NOW, THEREFORE, in consideration of the sum of the rent to be paid by Tenant to
Landlord, the covenants and agreements herein, and for other good and valuable
consideration, the receipt and legal sufficiency of which both parties
acknowledge, the Landlord and Tenant agree as follows:

 

1.                                       LEASED PREMISES.  In consideration of
the rent described below and of the covenants hereinafter contained, Landlord
does hereby lease to Tenant, and Tenant does hereby lease from Landlord, that
certain office space comprising initially of 5,105square feet, and shall be
expanded to 5,905 + upon the conclusion of the Tenant’s build out which shall
include the addition of an automated drive-through as described herein (“Leased
Premises”).  Said leased area shown on the floor plan attached hereto as
Exhibit “A”.

 

2.                                       TERM

 

a.                                       Term.  The term of this Lease (“Initial
Term”) shall commence on January 1, 2008 (“Commencement Date”) and shall
terminate at 12:00 o’clock midnight, local time, on the last day of the calender
month which completed fifteen (15) full years’ tenancy hereunder (the
“Termination Date”).  The normal lease year shall run from January 1 to
December 31  (“Lease Year”).

 

b.                                      Option To Extend Term.  At the
conclusion of the Initial Term, so long as the Lease is not in default, Tenant
shall have the option to renew this Lease for a period of five (5) years (“First
Option Period”).  Subsequently, at the conclusion of the First Option Period,
Tenant shall have the option of renewing this Lease for an additional five
(5) years (“Second Option Period”), provided that the Lease is not in default.
To exercise its renewal option, Tenant shall notify the Landlord in writing of
its intent to exercise not less than one hundred twenty days (120) days before
the expiration of the Initial Term, and if applicable, the first renewal term.
All agreements, covenants, and provisions provided in this Lease shall control
and apply to any renewal term.

 

3.                                       RENT

 

Rent.  Tenant hereby covenants and agrees to pay to Landlord as rent for the
Leased Premises (all of which is collectively referred to as “Rent”) all of the
following:

a.                                       Annual basic rent (“Basic Rent”) in the
sum of One Hundred Fourteen Thousand Eight Hundred Sixty Two and 50/100 Dollars
($114,862.50), payable in twelve  (12) equal monthly installments of Nine
Thousand Five Hundred Seventy One and 88/100 Dollars  ($9,571.88) in advance on
the first day of Tenant’s possession on or around February 8, 2008 through
December, 2008.  First month’s rent shall be pro-rated based upon date of
possession; and

 

b.                                                                               
From January 1, 2009 through August 31, 2023, Basic Rent shall be increased each
year as described on the Schedule of Rents attached hereto as Exhibit “B”; and

 

c.                                                                                
If Tenant exercises its options to renew this Lease under terms described
herein, Basic Rent Shall continue to increase as described on new Schedule of
Rents to be released prior to the last year of the Tenant’s then current term,
but in no event shall the renewal rent be increased by more than 3% per year;
and

 

d.                                                                               
In each instance under Subsections 3 (a) through (b), the Basic Rent shall be
payable in

 

1

--------------------------------------------------------------------------------


 

equal monthly installments, each in advance, on the first day of each month of
the applicable Lease Year.

 

e.                                                                                
Additional rent (“Additional Rent”) Tenant shall, for each Lease Year after
January, 2008 for so much of the Lease Year as Tenant has occupied the Leased
Premises, during the Lease Term, and any renewals hereof, pay as additional rent
the Landlord’s operating/common costs payable with respect to the land and/or
Building of which the Leased Premises are a part.  Landlord’s operating/common
costs shall be defined to include the cost and expense of operating and
maintaining the common facilities which are provided by the Landlord in a manner
deemed by Landlord to be reasonable and appropriate for the best interest of the
Tenant including, without limitation:

(i)            All costs and expenses of operating repairing, heating, cooling,
lighting, cleaning,  policing trash removal and security;

(ii)           insurance, including liability insurance for personal injury,
death and property damage, insurance against fire, extended coverage, theft, or
other casualties, insurance against liability for defamation and claims of false
arrests occurring in or about the common facilities areas, plate glass insurance
for glass exclusively serving the common facilities and areas;

(iii)          regulation of traffic and any fees payable for security for the
Building of which the Leased Premises is a part;

(iv)          all water and sewer user fees payable to the BJWSA, or its
successors;

(v)           all taxes assessed or imposed at any time by an municipal, county
or state government upon or against the Building and or the land of which the
Leases Premises form a part;

(vi)          costs and expense of pest control service for all common areas and
all leased premises in the Building or which the Leased Premises is a part;

 

g.                                                                                     
Notice of Additional Rent.  Landlord will give a statement of estimated charges
based upon Tenant’s square footage and payable by Tenant under this Section for
the Lease Year in question, which estimated charges payable shall be payable in
equal monthly installments in advance, subject to adjustment in accordance with
the terms of this Section.  Whenever the correct amount of an item shown on any
such statement shall be known, appropriate adjustment shall be made by
Landlord’s increasing or decreasing Tenant’s subsequent payments, by giving
Tenant a credit against subsequent rent, or a refund; if during any Lease Year
or part thereof Landlord shall not have delivered to Tenant the statement
mentioned herein, Tenant shall continue to pay the Landlord the sum as payable
for the immediate preceding Lease Year until the statement of the then current
Lease Year shall have been delivered at which time the monthly payments by
Tenant shall be adjusted retroactively.  Landlord will maintain, or cause to be
maintained, complete and accurate records of accounts in such manner and detail
so as to provide a proper basis for analysis of the statements to be furnished
by Landlord.  Tenant or its authorized representatives shall have the right to
examine said accounts and records during regular business hours for the purpose
of verifying the information set forth and any such statement provided that
written request for such inspection is made by Tenant withing ten (10) days
after receipt of such statement.

 

h.                                                                                     
Method of Payment.  Basic Rent and all Additional Rent as provided for under
this Lease shall be paid promptly when due, in cash or by check, in lawful money
of the United States of America, without notice or demand and without deduction,
diminution, abatement, counterclaim or set off of any amount or for any reason
whatsoever, payable to Paradigm Holdings, LLC, and delivered to Landlord at its
offices at the address as stated in Section 27 or to such other person and place
as may be designated by notice in writing from Landlord to Tenant from time to
time.  If Tenant shall present to Landlord more than twice during the Lease Term
checks or drafts not honored by the institution upon which they are issued, then
Landlord may require that future payments of Rent and other sums thereafter
payable be made by certified or cashier’s check.

 

2

--------------------------------------------------------------------------------


 

i.                                                                                         
Charge for Late Payment.  Other remedies for non-payment of rent
notwithstanding, any installment of Rent which is not paid within fifteen (15)
days after the due date shall be subject, at Landlord’s option each month, to a
late charge equal to five percent (5%) of the amount due, which shall be payable
as Additional Rent.  Any installment of Basic Rent or Additional Rent not paid
within five (5) days from the date due shall accrue interest at the rate of
eighteen (18%) until paid in full, which interest shall be deemed Additional
Rent.

 

j.                                                                                         
Partial Payments.  No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly installments of Rent herein stipulated shall be deemed
to be other than on account of the earliest stipulated Rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check for payment without prejudice to Landlord’s right to recover the
balance of such Rent or to pursue any other remedy provided in this Lease.

 

k.                                                                                      
Security Deposit.  Landlord has received the sum of Fifteen Thousand and No/100
Dollars($15,000.00) as a security deposit (“Security Deposit”).  The Security
Deposit shall bear interest to Tenant at a rate of one and a half percent (1.5%)
per year, and shall be considered as security for the payment and performance of
the obligations, covenants, conditions and agreements contained herein.  The
Security Deposit shall not constitute an advance payment of any amounts owed by
Tenant under this Lease, or a measure of damages to which Landlord shall be
entitled upon a breach of this Lease by Tenant or upon termination of this
Lease.  Landlord may, without prejudice to any other remedy, use the Security
Deposit to the extent necessary to remedy any default in the payment of Basic
Rent or Additional Rent or to satisfy any other obligation of Tenant hereunder
and Tenant shall promptly, on demand, restore the Security Deposit to its
original amount.  If Landlord transfers its interest in the Leased Premises
during the Term, Landlord may assign the Security Deposit to the transferee who
shall become obligated to Tenant for its return pursuant to the terms of this
Lease, and thereafter Landlord shall have no further liability for its return.

 

4.                                       USE OF LEASED PREMISES

 

a.                                      Permitted Uses.  Tenant covenants to use
the Leased Premises currently for a bank and depository institution with all
corollary and additional business activities that are customary in the banking
industry.  Landlord’s prior written consent, which shall not be unreasonably
withheld, must be acquired in the event Tenant shall desire to assign this Lease
or sublet the premises for any other lawful reasonable use.  Tenant, at its own
expense, shall comply with and promptly carry out and be responsible for all
orders, impact fees, requirements or conditions imposed by the ordinances, laws
and regulations of all of the governmental authorities having jurisdiction over
the Leased Premises, which are occasioned by or required in the current conduct
of Tenant’s business, and any lawful reasonable business uses within the Leased
Premises and to obtain all licenses, permits, equipment and the like required to
permit Tenant and/or conditional subtenants to occupy the Leased Premises.

 

b.             Prohibited Uses.  Tenant shall not permit the Leased Premises, or
any part thereof, to be used for any disorderly, unlawful or hazardous purpose,
nor as a source of annoyance or embarrassment to Landlord or other tenants.

 

5.                                       OPERATING EXPENSES

 

a.                                                                                      
Operating Expenses as Additional Rent.  Tenant shall pay to Landlord, as
Additional Rent, Tenant’s pro rata share of the amount of the Operating Expenses
for

 

3

--------------------------------------------------------------------------------


 

the Premises.

 

b.                                                                                     
Operating Expenses Defined.  The term “Operating Expenses” shall mean any and
all expenses incurred by Landlord in connection with the utilities, taxes,
flood, wind and hail, and liability insurance, and landscaping..

 

c.                                                                                      
No Reduction in Rent.  Nothing contained in this Section 5 shall be construed at
any time to reduce the Rent payable hereunder below the amount stipulated in
Sections 3 and 4 of this Lease.

 

d.                                                                                     
Proration of Adjustments for Partial Year.  If the Termination Date or sooner
termination of this lease shall not coincide with the end of a calendar year,
then in computing the amount payable under this Section 5 for the period between
the commencement of the applicable calendar year in question and the Termination
Date or sooner termination of this Lease, the amount that would have been due
from the Tenant for the full year, if Tenant had been a tenant for the entire
calendar year, shall be prorated over the portion of the calendar year that
Tenant is a tenant in the Premises.

 

6.           REAL ESTATE TAXES

 

a.                                       Real Estate Taxes as Additional Rent. 
Tenant shall pay to Landlord, as Additional Rent, Tenant’s pro rata share of the
amount by which Real Estate Taxes for the Premises for or attributable to the
then current Real Estate Tax Year.  Tenant shall pay each month, in advance, as
Additional Rent, one-twelfth of Landlord’s estimate of Tenant’s annual
obligation under this Section 6.  Such payments shall in no way limit Tenant’s
annual obligation.  If the total of such monthly installments paid is less than
Tenant’s total obligation, Tenant shall promptly pay the difference upon receipt
of Landlord’s statement.  Any overpayment shall be credited to Tenant’s
obligation for the next succeeding period.

 

b.                                      Real Estate Taxes Defined.  The term
“Real Estate Taxes” means all taxes, rates and assessments, general or special,
levied or imposed with respect to the land, and improvements constructed thereon
(including all taxes, rates and assessments, general or special, levied or
imposed for school, public betterment and/or general or local improvements.  The
term “Base Real Estate Taxes” means the assessed value of said land, and
improvements, multiplied by the then current rate, for the tax year during which
this Lease commences.  The term “Real Estate Tax Year” means each successive
twelve (12) month period following and corresponding to the period in respect of
which the Base Real Estate Taxes are established, irrespective of the period or
periods which may from time to time in the future be established by competent
authority for the purposes of levying or imposing Real Estate Taxes.

 

c.                                       No Reduction in Rent.  Nothing
contained in this Section 6 shall be construed at any time to reduce the Rent
payable hereunder below the amount stipulated in Sections 3 and 5 of this Lease.

 

d.                                      Certain Increase Not Included.  It is
understood and agreed that Tenant shall not be liable for any increase in the
Real Estate Taxes which is occasioned solely by reason of Landlord’s failure to
pay Real Estate Taxes when due.

 

e.                                       Cost of Pursuing Tax Reduction Part of
Tax Escalation.  Reasonable expenses incurred by Landlord in obtaining or
attempting to obtain a reduction of any Real Estate Property Taxes shall be
added to and included in the amount of any such Real Estate Property Taxes. 
Real Estate Property Taxes which are being contested by Landlord shall
nevertheless be included for the purposes of the computation of the liability of
Tenant under this Section 6 hereof, provided, however, that in the event that
Tenant shall have paid any amount of Additional Rent pursuant to this Section 6
and Landlord shall thereafter receive a refund of any portion of any Real Estate
Taxes on which such payment shall have been based, Landlord shall pay to Tenant
the appropriate portion of such refund.  Landlord shall have no obligation to
contest, object, or litigate the levying

 

4

--------------------------------------------------------------------------------


 

or imposition of any Real Estate or Personal Property Taxes and may settle,
compromise, consent to, waive or otherwise determine in its discretion any Real
Estate Taxes without consent or approval of Tenant.  If, however, Landlord does
not contest such Real Estate Taxes, Tenant may do so at Tenant’s expense and
Landlord will cooperate with Tenant in such effort.

 

f.                                         Proration of Adjustment for Partial
Year.  If the Termination Date or sooner termination of this Lease shall not
coincide with the end of a Real Estate Tax Year, then in computing the amount
payable under this Section 6 for the period between the commencement of the
applicable Real Estate Tax Year in question and the Termination Date or sooner
termination of this Lease, the amount that would have been due from the Tenant
for the full year, if Tenant had been a tenant for the entire Real Estate Tax
Year, shall be prorated over the portion of the Real Estate Tax Year that Tenant
is a tenant in the Premises.  Tenant’s obligation to pay increased Real Estate
Taxes under this Section 7 for the final period of the Lease (as well as for any
earlier period not paid as of the expiration or sooner termination of the Lease)
shall survive the expiration or sooner termination of this Lease.

 

7.           REPAIRS AND MAINTENANCE

 

f.                                                                                        
Landlord’s Responsibility to Maintain and Repair.  Subject to the provisions
hereinafter contained with regard to damage by fire or other casualty and this
Section 7, Landlord agrees to maintain the structural portions, and the roof, of
the Leased Premises in good order and repair during the Lease Term, unless
damage thereto shall have been caused by the act or neglect of Tenant, its
agents, employees, contractors or invitees, in which case, the same shall be
repaired by and at the expense of Tenant.  In the event of Tenant’s negligence,
as defined herein, and Tenant fails to make such repairs promptly, Landlord, at
its option, may make such repairs and Tenant shall pay Landlord on demand
Landlord’s actual costs in making such repairs plus a fee of ten percent (10%)
to cover Landlord’s overhead.

 

g.                                                                                     
Tenant’s Responsibility to Maintain and Repair.  Tenant shall maintain the
non-structural portions of the interior of the Leased Premises including but not
limited to, all ceilings, floors, walls and attached fixtures.  Tenant shall
also be responsible for the HVAC systems, including serving, as well as all
electrical, plumbing and other utility infrastructure within the Leased Premises
in good repair and condition.

 

8.                                       LANDLORD’S UTILITY ACCESS - Landlord’s
Right to Access Service Lines.  Landlord reserves the right to erect, use,
connect to, maintain and repair pipes, ducts, conduits, cables, plumbing, vents
and wires in, to and through the Leased Premises as and to the extent that
Landlord deems necessary or appropriate for the proper operation and maintenance
of the Building and the right at all times to transmit water, hear,
air-conditioning and electric current through such pipes, ducts, conduits,
cables, plumbing, vents and wires.

 

9.                                       TENANT’S AGREEMENT

 

f.                                         Covenants of Tenant.  Tenant
covenants and agrees:

 

(i)            not to place a load on any floor exceeding the floor load which
such floor was designed to carry in accordance with the plans and specifications
of the Premises, and not to install, operate or maintain in the Leased Premises
any safe or heavy item of equipment except in such manner and in such location
as Landlord shall prescribe so as to achieve the proper distribution of weight;

(ii)           upon the successful completion of Tenant improvements , not to
strip, overload, damage or deface the Leased Premises, hallways, stairways,
elevators, parking facilities or other public areas of the Premises, or the
fixtures therein or used therewith, nor to permit any hole to be made in any of
the same;

(iii)          not to suffer or permit any trade or occupation to be carried on
or use made of the Leased Premises which shall be unlawful, noisy, offensive, or
injurious to any person or property, or

 

5

--------------------------------------------------------------------------------


 

such as to increase the danger of fire or affect or make void or voidable any
insurance on the Premises, or which may render any increased or extra premium
payable for such insurance, or which shall be contrary to any law or ordinance,
rule or regulation from time to time established by any public authority;

(iv)                              to park vehicles only located on Lot 11-A.

(v)                                 to conform to all rules and regulations from
time to time established by the appropriate insurance rating organization and to
all reasonable rules and regulations from time to time established by the
Landlord, including those attached as Exhibit “B” hereto;

(vi)                              to be responsible for the cost of removal of
Tenant’s bulk trash at time of move-in, during occupancy and move-out;

(vii)                           not to conduct nor permit in the Leased Premises
either the generation, treatment, storage or disposal of any hazardous
substances and materials or toxic substances of any kind as described in any
federal, state or local laws, ordinances or regulations regarding environmental
or hazardous wastes, and Tenant shall prohibit its assignees, sublessees,
employees, agents and contractors (collectively: “Permitees”) from doing so; and
Tenant shall indemnify, defend and hold Landlord and its agents harmless from
all loss; costs, foreseeable and unforeseeable, direct or consequential;
damages; liability; fines; prosecutions; judgments; litigation; and expenses,
including but not limited to, clean-up cost, court costs and reasonable
attorneys’ fees arising out of any violation of the provisions of this
Section by Tenant or its Permitees.

 

10.                                 ALTERATIONS

 

a.                                       Tenant Build Out. Tenant shall be
responsible for the renovations and construction to the Premises which shall
include, but not be limited to, the addition of drive through teller lanes,
addition of square footage, and the overall conversion to be in compliance for a
depository institution under local, state, and federal regulations.  Said build
out improvements are further described on Exhibit “A” attached hereto.

 

b.                                      Signs.  Tenant shall have the right to
place a sign on a monument or the Building, whichever the Tenant prefers, so
long as the Tenant obtains a permit for the sign from the Town of Bluffton.

 

c.                                       Once Tenant’s build out has been
approved by Landlord and completed,  Tenant shall not paint the Leased Premises
or make any alterations, additions, or other improvement in or to the Leased
Premises or install any equipment of any kind that shall require any alterations
or additions or affect the use of the Building’s water system, heating system,
plumbing system, air-conditioning system, electrical system or other mechanical
system, or install any telephone antennae on the roof, in the windows, or upon
the exterior of the Building without the prior written consent of Landlord.  If
any such alterations or additions are made by Tenant without Landlord’s consent,
Landlord may correct or remove them and Tenant shall be liable for any and all
costs and expenses incurred by Landlord in the connection or removal of such
work.  All plans and specifications for any such work shall be prepared by
Tenant at Tenant’s expense and shall thereafter be submitted to Landlord for its
review.  As a further condition of Landlord’s consent to the use of Tenant’s
contractor, Tenant or Tenant’s contractor must evidence insurance coverage to
include (a) Worker’s Compensation Coverage and (b) Comprehensive General
Liability and Property Damage insurance in the amount of not less than ONE
MILLION AND NO/100 DOLLARS ($1,000,000.00) in the aggregate.  All work with
respect to such alterations and additions shall be done in a good and
workmanlike manner and diligently prosecuted to completion to the end that
Leased Premises shall at all times be a complete unit except during the period
necessarily required for such work.  Tenant shall not permit a mechanic’s
lien(s) to be placed upon the Leased Premises, or the Building as a result of
any alterations or improvements made by it and agrees, if any such lien be filed
on account of the act of Tenant, promptly to pay the same.  If Tenant fails to
discharge such lien within thirty (30) days of its filing, then, in addition to
any other right or remedy of Landlord, Landlord may, at its election, discharge
the lien.  Tenant shall pay on demand any amount paid by Landlord for the
discharge or satisfaction of any such lien, and all attorneys’

 

6

--------------------------------------------------------------------------------


 

fees and other costs and expenses of Landlord incurred in defending any such
action or in obtaining the discharge of such action or in obtaining the
discharge of such lien, together with all necessary disbursements in connection
therewith.  Tenant hereby expressly recognizes that in no event shall it be
deemed the agent of Landlord and no contractor of Tenant shall by virtue of its
contract be entitled to assert any lien against the Leased Premises or
Building.  All alterations or additions shall become a part of the realty and
surrendered to Landlord upon the expiration or termination of this Lease, unless
Landlord shall at the time of its approval of such work require removal or
restoration on the part of Tenant as a condition of such approval.

 

11.                                 HOLD HARMLESS

 

a.                                                                                      
Limitations of Landlord’s Liability.  Unless caused by an act or omission, or
the negligence of the Landlord, Landlord shall not be liable for any damage to,
or loss of, property in the Leased Premises belonging to Tenant, its employees,
agents, visitors, licensees or other persons in or about the Leased Premises, or
for damage or loss suffered by the business of Tenant, from any cause
whatsoever, including, without limiting the generality thereof, such damage or
loss resulting from fire, steam, smoke, electricity, gas, water, rain, ice or
snow, which may leak or flow from or into any part of the Leased Premises, or
from the breakage, leakage, obstruction or other defects of the pipes, wires,
appliances, plumbing, air-conditioning or lighting fixtures of the same, whether
the said damage or injury results from conditions arising upon the Leased
Premises or upon other portions of the Building of which the Leased Premises are
a part, or from other sources.  Landlord shall not be liable in any manner to
Tenant, its agents, employees, invitees or visitors for any injury or damage to
Tenant, Tenant’s agents, employees, invitees or visitors, or their property,
caused by the criminal or intentional misconduct, or by any act or neglect of
third parties or of Tenant, Tenant’s agents, employees, invitees or visitors, or
of any other tenant of the Premises.  In no event shall Landlord be liable to
Tenant for any consequential damages sustained by Tenant arising out of the loss
or damage to any property of Tenant other than the gross negligence of Landlord.

 

b.                                                                                     
Tenant’s Indemnification of Landlord.  Tenant covenants and agrees to save
Landlord and Landlord’s agents harmless and indemnified, and to defend Landlord
and Landlord’s agents from all loss, damage, liability or expense of any kind,
including without limitation attorneys’ fees and court costs incurred, suffered
or claimed by any person whomsoever, or for any damage or injury to any persons
or property from any cause whatsoever, by reason of the use or occupancy by
Tenant, its agents, employees, invitees or visitors of the Leased Premises, or
of the Building unless caused by an act or omission or the negligence of
Landlord.

 

c.                                                                                      
The provisions of this Section 11 shall survive the expiration or sooner
termination of the Lease Term.

 

12.                 LIEN ON TENANT’S PROPERTY.  To protect Landlord in the event
Tenant defaults hereunder, Tenant hereby grants to Landlord a continuing
security interest for all Rent and other sums of money becoming due hereunder
from Tenant, and upon all goods, wares, chattels, fixtures, furniture and other
personal property of Tenant which are or may be located on the Leased Premises
without Landlord’s consent so long as any Rent or other such sum from time to
time owned to Landlord hereunder remains unpaid.  Tenant shall, on its receipt
of a written request therefor from Landlord, execute such financing statements,
continuation statements and other instruments and other instruments as are
necessary or desirable, in Landlord’s judgment, to perfect such security
interest.

 

13.                                 INSURANCE

 

a.                                                                                      
Public Liability Insurance.  Tenant shall, at its cost and expense, obtain and
maintain at all times during the Lease Term, for the protection of Landlord and
Tenant, Public Liability Insurance (Comprehensive General Liability or
Commercial General Liability) including Contractual Liability Insurance, with a
personal injury limit of not less than One Million Dollars ($1,000,000.00) for
injury or death to any one person and not less than Two Million Dollars

 

7

--------------------------------------------------------------------------------


 

($2,000,000.00) for injury and/or death to any number of persons for each
occurrence and not less than Five Hundred Thousand Dollars ($500,000.00)
property damage coverage, insuring against all liability of Tenant and its
representative arising out of and in connection with Tenant’s use or occupancy
of the Leased Premises.  Landlord and Landlord’s agent shall be name as
additional insurers.

 

b.                                                                                     
Fire and Extended Coverage Insurance.  Tenant shall, at its cost and expense,
obtain and maintain at all times during the Lease Term, fire and extended
coverage insurance on the Leased Premises and its contents, including any
leasehold improvements made by Tenant, with a company selected by Landlord and
in an amount sufficient so that no co-insurance penalty shall be invoked in case
of loss.

 

c.                                                                                      
Periodic Increases of Coverage Limits.  Tenant shall increase its insurance
coverage, as required, but not more frequently than each calendar year if, in
the opinion of Landlord or any mortgagee of Landlord, the amount of public
liability and/or property damage insurance coverage at that time is not
adequate.

 

d.                                                                                     
Insurance Company Standards and Prior Notice of Change in Coverage.  All
insurance required under this Lease shall be issued by insurance companies
licensed to do business in the jurisdiction where the Building is located.  Such
companies shall have a policy holder rating of at least “A-” and be assigned a
financial size category of at least “Class X” as rated in the most recent
edition of “Best’s Key Rating Guide” for insurance companies.  Each policy shall
contain an endorsement requiring thirty  (30) days written notice from the
insurance company to Landlord before cancellation or any change in the coverage,
scope or amount of any policy.  Each policy, or a certificate showing it is in
effect, together with evidence of payment of premiums, shall be deposited with
Landlord on or before the Commencement Date, and renewal certificates or copies
of renewal policies shall be delivered to Landlord at least thirty (30) days
prior to the expiration of any policy.

 

14.                                 ASSIGNMENT & SUBLETTING.  Tenant shall not
assign, transfer, mortgage or encumber this Lease or sublet the Leased Premises
without obtaining the prior written consent of Landlord, nor shall any
assignment or transfer of this Lease be effectuated by operation of law without
the prior written consent of Landlord, which consents described herein shall not
be unreasonably withheld.  Exception: Without prior written consent, Landlord
will agree to permit the Tenant to assign its rights and obligations under this
Lease to an entity purchasing Tenant, or to a succeeding Tenant via a merger,
provided the Tenant satisfy the following conditions: (1) No Default shall
exist; (2) The Tenant is selling to an unrelated third party in a bona fide
arm’s length transaction; (3)  Successor tenant shall have net assets greater
than (>) $50,000,000.00; (4) Tenant shall have paid all costs and expenses in
connection with any such assignment, including Landlord’s reasonable attorney’s
fees and expenses.  In the event that Tenant desires to assign this Lease,
sublet the Leased Premises, or permit occupancy or use of the Leased Premises or
any part thereof by another party or parties, Tenant shall provide Landlord with
thirty  (30) days advance written notice of Tenant’s bona fide proposed
assignment or subletting of all or any part of the Leased Premises.  Landlord
shall have the right, at its option during said thirty  (30) day period, to
(a) release Tenant from this Lease, (b) sublet all or any part of the Leased
Premises from Tenant at the same rental Tenant is paying Landlord, with the
right to further sublease or, (c) refuse to consent to Tenant’s assignment or
subletting and to continue this Lease in full force and effect as to the entire
Leased Premises.  The consent by Landlord to any assignment, transfer, or
subletting shall not be construed as a waiver or release of Tenant from any
covenant or obligation under this Lease, nor shall the collection or acceptance
of Rent from any such assignee, transferee, subtenant or occupant constitute a
waiver or release of Tenant from any covenant or obligation contained in this
Lease, nor shall such assignment or subletting be construed to relieve Tenant
from giving Landlord said thirty (30) days notice, nor from obtaining the
consent in writing of Landlord to any further assignment or subletting (which
consent may be withheld in the sole and absolute discretion of Landlord).  In
the event that Tenant defaults hereunder, Tenant hereby assigns to Landlord any
and all rent due from any subtenant of Tenant and hereby authorizes each such
subtenant to pay said rent directly to Landlord.  Without limiting the
generality of the foregoing, if Landlord

 

8

--------------------------------------------------------------------------------


 

consents to an assignment or sublease pursuant to this Section 15, Landlord may
condition its consent upon the entry by such transferee into an agreement (in
form and substances satisfactory to Landlord) with Landlord, by which such
transferee assumes all of Tenant’s obligations hereunder.

 

15.                                 LANDLORD’S RIGHT OF ACCESS

 

a.                                                                                      
Landlord’s General Right of Access.  Landlord may, at any time during Tenant’s
occupancy, during reasonable business hours, enter either to view the Leased
Premises or to show the same to others, or to facilitate repairs to the
Building, or to introduce, replace, repair, alter or make new or change existing
connections from any fixtures, pipes, wires, ducts, conduits or other
construction therein, or remove, without being held responsible therefor,
placards, signs, lettering, window or door coverings and the like not expressly
consented to by Landlord.

 

b.                                                                                     
Landlord’s Right to Show Leased Premises.  Landlord may, during the last ninety 
(90) days of the Lease Term, enter the Leased Premises free form hindrance or
control of Tenant to show the Leased Premises to prospective tenants at times
which shall not unreasonably interfere with Tenant’s business.  If Tenant shall
vacate the Leased Premises during the last month of the Lease Term, Landlord
shall have the unrestricted right to enter the same after Tenant’s moving to
commence preparation for the succeeding tenant or for any other purpose
whatsoever, without affecting Tenant’s obligation to pay Rent for the full Lease
Term.

 

16.                                 FIRE CLAUSE

 

a.                                                                                      
General Rights and Obligations in Case of Fire.  In the event the Leased
Premises or any part thereof, the hallways, stairways or other approaches
thereto, becomes damaged or destroyed by fire or other casualty from any cause
so as to render said Leased Premises and/or approaches unfit for use and
occupancy, a just and proportionate part of the Rent according to the nature and
extent of the damage or injury to said Leased Premises and/or approaches, shall
be suspended or abated until said Leased Premises and/or approaches have been
put in as good condition for use and occupancy as at the time immediately prior
to such damage or destruction.  Landlord shall proceed, at its expense and as
expeditiously as may be practicable, to repair the damage, unless, because of
the substantial extent of the damage or destruction, Landlord should decide not
to repair or restore the Leased Premises or the Building, in which event and at
Landlord’s sole option, Landlord may terminate this Lease forthwith by giving
Tenant a written notice of its intention to terminate within ninety (90) days
after the date of the fire or other casualty.  Landlord shall not be obligated
to repair, restore or replace any fixture, improvement, alteration, furniture or
other property owned, installed or made by Tenant, all of which shall be
repaired, restored or replaced by Tenant.

 

b.                                                                                     
Notice of Damage to Leased Premises.  Tenant shall immediately notify Landlord
of any damage to the Leased Premises caused by fire or any other casualty.

 

c.                                                                                      
Landlord Not Liable for Business Interruption.  No damages, compensation, or
claim shall be payable by Landlord for inconvenience, loss of business, or
annoyance arising from any repair or restoration of any portion of the Leased
Premises or any portion thereof.  Subject to the provisions of Section 7,
Landlord shall diligently proceed to have such repairs made promptly.

 

17.                                 CONDEMNATION

 

a.                                                                                      
Lease Terminated by Substantial Condemnation.  This Lease shall be terminated
and the Rent shall be abated to the date of such termination in either of the
following events: (a) condemnation of the Leased Premises, the Building or any
part thereof by any competent authority under right of eminent domain for any
public or quasi-public use or purpose; or (b) condemnation by competent
authority under right of eminent domain for any public or quasi-public use or
purpose; (c) condemnation by competent authority under right of eminent domain
for any public or quasi-public use or purpose of the entire Premises.  In case
of any taking or condemnation, whether or not the

 

9

--------------------------------------------------------------------------------


 

Lease Term shall cease and terminate, the entire award shall be apportioned
between the Landlord and Tenant as is equitable based upon the improvements
completed by the Tenant, subject to depreciation under generally accepted
accounting principles.

 

b.                                                                                     
Temporary or Partial Condemnation.  In the event of a temporary taking or
condemnation of all or any part of the Leased Premises for any public or
quasi-public use or purpose, this Lease shall be unaffected and Tenant shall
continue to pay a proportionately abated Basic Rent and all Additional Rent
payable in for any such period.  In the event of any such temporary taking,
notwithstanding the provisions of Section 17(a), Tenant shall be entitled to
claim, prove and receive the portion of the award for such taking that
represents compensation for use or occupancy of the Leased Premises during the
Lease Term, and Landlord shall be entitled to appear, claim, prove and receive
the portions of the award that represent the cost of restoration of the Leased
Premises and the use or occupancy of the Leased Premises after the end of the
Lease Term.

 

18.                                 DEFAULTS AND REMEDIES

 

h.                                      Events of Tenant Default. It is hereby
mutually agreed that:  (a) if Tenant shall fail (i) to pay Rent or other sums
which Tenant is obligated to pay by any provision of this Lease, when and as it
is due and payable hereunder and without demand therefor, or (ii) to keep and
perform each and every covenant, condition and agreement herein contained on the
part of Tenant to be kept and performed; or (b) if Tenant shall abandon or
evidence any intention to abandon all or any portion of the Leased Premises; or
(c) if the estate hereby created shall be taken by execution or other process of
law; or (d) if Tenant shall (i) generally to pay Tenant’s debts as such debts
become due, (ii) become insolvent, (iii) make an assignment for the benefit of
creditors, (iv) file, be the entity subject to, or acquiesce in a petition in
any court (whether or not filed by or against Tenant pursuant to any statute of
the United States or any state and whether or not for a trustee, custodian,
receiver, agent, or other officer for Tenant or for all or any portion of
Tenant’s property) in any proceeding whether bankruptcy, reorganization,
composition, extension, arrangement, insolvency proceedings, or otherwise; then,
upon the occurrence of an Event of Default by Tenant as herein defined, Landlord
shall have the right following written notice of default by Landlord to Tenant
and a right to cure within thirty (30) days after receipt of the notice, and in
each and every case, from thenceforth and at all times thereafter, at the sole
option of Landlord, Landlord may :

 

(i)                     Terminate this Lease, in which event Tenant shall
immediately surrender the Leased Premises to Landlord.  If Tenant fails to do
so, Landlord may without notice and without prejudice to any other remedy
Landlord may have, enter upon and take possession of the Leased Premises and
expel or remove Tenant and its effects without being liable to prosecution or
any claim for damages therefor; and Tenant shall indemnify Landlord for all loss
and damage which Landlord may suffer by reason of such termination whether
through the inability to relet the Leased Premises or otherwise including any
loss of Rent for the remainder of the Lease Term.

(ii)                  Terminate this Lease, in which event Tenant’s default
should be considered a total breach of Tenant’s obligation under this Lease and
Tenant immediately shall become liable for such damages for such breach, in an
amount equal to the total of (1) costs of recovering the Leased Premises;
(2) the unpaid Rent earned as of the date of termination, plus interest thereon
at a rate per annum from the due date equal to twelve percent (12%) per year,
provided, however, that such interest shall never exceed the highest lawful
rate; and (3) all other sums of money and damage owing by Tenant to Landlord. 
Tenant’s right of possession shall cease and terminate and Landlord shall be
entitled to the possession of the Leased Premises and shall remove all persons
and property therefrom and reenter the same without further demand of Rent or
demand of possession of the Leased Premises, either with or without process of
law and

 

10

--------------------------------------------------------------------------------


 

without becoming liable to prosecution therefor, any notice to quit or intention
to reenter being hereby expressly waived by Tenant.

(iii) Pursue any other remedy available to Landlord on account of such default
under applicable law or in equity.

 

b.                                      Liability of Tenant.  In the event of
any reentry or retaking of the Leased Premises by Landlord and/or any
termination of this Lease by Landlord, Tenant shall nevertheless remain in all
events liable and answerable for the Rent to the date for such retaking, reentry
or termination and Tenant shall also be and remain answerable in damages for the
deficiency or loss of Rent as well as all related expenses which Landlord may
thereby sustain in respect to the balance of the Lease Term, and, in such case,
Landlord reserves full power, which is hereby acceded to by Tenant, to let said
Leased Premises for the benefit of Tenant, in liquidation and discharge, in
whole or in part, as the case may be, of the liability of Tenant under the terms
and provisions of this Lease, and such damages and related expenses, at the
option of Landlord, may be recovered by it at the time of the retaking and
reentry, or in separate actions, from time to time, as Tenant’s obligation to
pay Rent would have accrued if the Lease Term had continued, or from time to
time as said damage and related expenses shall have been made more easily
ascertainable by reletting of the Leased Premises.

 

c.                                       Interpretation of Agreement Under
Bankruptcy Laws.  The provisions of this Section 18 are subject to the
Bankruptcy Laws of the United States of America and the State of South Carolina
which may, in certain cases, limit the rights of Landlord to enforce some of the
provisions of this Section in proceedings thereunder.  To the extent that
limitations exist by virtue thereof, the remaining provisions hereof shall not
be affected thereby but shall remain in full force and effect.  The provisions
of this Section 19 shall be interpreted in a manner which results in a
termination of this Lease in each and every instance, and to the fullest extent
and at the earliest moment that such termination is permitted under the federal
and state bankruptcy laws, it being of prime importance to Landlord to deal only
with tenants who have, and continue to have, a strong degree of financial
strength and financial stability.

 

d.                                      Application of Rents After Reletting. 
All rents received by Landlord in any reletting after Tenant’s default shall be
applied, first to the payment of such expenses as Landlord may have incurred in
recovering possession of the Leased Premises and in reletting the same
(including brokerage fees), second to the payment of any costs and expenses
incurred by Landlord, either for making the necessary repairs (including fitting
up the space for such reletting) to the Leased Premises or in curing any default
on the part of Tenant of any covenant or condition herein, made binding upon
Tenant.  Any remaining rent shall then be applied toward the payment of Rent due
from Tenant, together with interest and penalties as defined in Section 3.4, and
Tenant expressly agrees to pay any deficiency then remaining.  Landlord shall in
no event be liable in any way whatsoever (nor shall Tenant be entitled to any
set off) for Landlord’s failure to relet the Leased Premises, and Landlord, at
its option, may refrain from terminating Tenant’s right of possession, and in
such case may enforce against Tenant the provisions of this Lease for the full
Lease Term.

 

e.                                       Enforcement Costs.  In the event Tenant
defaults in the performance of any of the terms, covenants, agreements or
conditions contained in this Lease and Landlord places in the hands of an
attorney or collection agency the enforcement of all or any part of this Lease,
the collection of any Rent due or to become due or including reasonable
attorneys’ fees, whether suit is actually filed or not.

 

19.                 TENANT’S REMEDIES UPON AN EVENT OF DEFAULT.  Upon the
occurrence of an Event of Default by Landlord, Tenant shall have the right to
(a) terminate this Lease following written notice of default by Tenant to
Landlord and a right to cure within thirty (30) days after receipt of the
notice.  If the Event of Default cannot be cured within thirty (30) days, but is
pursued in good faith within a reasonable time, this Lease shall not be
terminated due to the Event of Default.  Upon termination of this Lease
following an Event of Default by Landlord, Tenant shall be entitled to pursue
all remedies under South

 

11

--------------------------------------------------------------------------------


 

Carolina Law, specifically including but not limited to all incidental and
consequential damages resulting from Landlord’s default.

 

20.         LEASE SUBORDINATE TO MORTGAGES.  This Lease shall be subject and
subordinate at all times to the lien of any mortgage or other
encumbrances(s) which may now or which may at any time hereafter be made upon
the Premises of which the Leased Premises is a part or any portion thereof, or
upon Landlord’s interest therein.  This clause shall be self operative, and no
further instrument of subordination shall be required to effect the
subordination of this Lease.  Nonetheless, in confirmation of such
subordination, Tenant shall execute and deliver such further
instrument(s) subordinating this Lease to the lien of any such mortgage thereby,
within thirty (30) days of receipt of such request.  If the interests of
Landlord under this Lease shall be transferred by reason of foreclosure or other
proceedings for enforcement of any mortgage on the Leased Premises or Building,
Tenant shall be bound to the transferee, under the terms, covenants and
conditions of this Lease for the remaining Term, including any extensions or
renewals, with the same force and effect as if the transferee were Landlord
under this Lease, and, if requested by such transferee, Tenant agrees to attorn
to the transferee as its landlord.  The holder of any mortgage encumbering the
Premises shall have the right, unilaterally, at any time to subordinate fully or
partially its mortgage or other security instrument to this Lease on such terms
and subject to such conditions as such holder may consider appropriate in its
discretion.  Upon request Tenant shall execute and deliver an instrument
confirming any such full or partial subordination.

 

21.         SURRENDER OF POSSESSION. Upon the expiration or earlier termination
of the Lease Term, Tenant shall surrender the Leased Premises and all keys, gate
cards, parking passes, security cards, and locks connected therewith to Landlord
in good order and repair (ordinary wear and tear excepted).  Subject to the
provisions of Section 10, any and all improvements, repairs, alterations and all
other property attached to, used in connection with or otherwise installed upon
the Leased Premises (i), shall, immediately upon the completion of the
installation thereof, be an become Landlord’s property without payment therefor
by Landlord, and (ii) shall be surrendered to Landlord upon the expiration or
earlier termination of the Lease Term, except that any machinery, equipment or
fixtures installed by Tenant and used in the conduct of the Tenant’s trade or
business (rather than to service the Leased Premises or any of the remainder of
the Building or Premises generally) and all other personalty of Tenant shall
remain Tenant’s property and shall be removed by Tenant upon the expiration or
earlier termination of the Lease Term, and Tenant shall promptly thereafter
fully restore any part of the Leased Premises or the Building damaged by such
installation or removal thereof.

 

22.         TENANT HOLDING OVER.  If Tenant or any person claiming through
Tenant shall not immediately surrender possession of the Leased Premises at the
expiration or earlier termination of the Lease Term, the tenancy shall become
month to month and the Landlord shall be entitled to recover compensation for
such use and occupancy at twenty five percent (25%) of the Basic Rent and
Additional Rent payable hereunder just prior to the expiration or earlier
termination of the Lease Term.  Landlord shall also continue to be entitled to
retake or recover possession of the Leased Premises as herein before provided in
case of default on the part of Tenant, and Tenant shall be liable to Landlord
for any loss or damage it may sustain by reason of Tenant’s failure to surrender
possession of the Leased Premises immediately upon the expiration or earlier
termination of the Lease Term.  Tenant hereby agrees that all the obligation of
Tenant and all rights of Landlord applicable during the Lease Term shall be
equally applicable during such period of subsequent occupancy.

 

23.                                 ESTOPPEL CERTIFICATES. Tenant shall, without
charge therefor, at any time and from time to time, within fifteen  (15)
business days after request by Landlord, execute, acknowledge and deliver to
Landlord a written estoppel certificate certifying to Landlord, any mortgagee,
assignee of a mortgagee, or any purchaser of the Premises, or any other person
designated by Landlord, as of the date of such estoppel certificate:  (a) that
Tenant is in possession of the Leased Premises: (b) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and setting forth such
modification); (c) whether or not there are then existing any setoffs or
defenses against the enforcement of any right or remedy of Landlord, or any duty
or obligation of Tenant hereunder (and, if so, specifying the same in detail);
(d) the amount of the Basic Rent and the dates through

 

12

--------------------------------------------------------------------------------


 

which Basic Rent and Additional Rent have been paid; (e) that Tenant has no
knowledge of any then uncured defaults on the part of Landlord under this Lease
(or if Tenant has knowledge of any such uncured defaults, specifying the same in
detail); (f) that Tenant has no knowledge of any even having occurred that
authorizes the termination of this Lease by Tenant (or if Tenant has such
knowledge, specifying the same in detail); (g) the amount of any Security
Deposit held by Landlord; and (h) such reasonable other information requested by
Landlord, such mortgagee, assignee of such mortgagee, such purchaser or such
other person.  Failure to deliver the certificate upon request by Landlord shall
be conclusive upon Tenant for the benefit of Landlord and any successor to
Landlord that this Lease is in full force and effect and has not been modified
except as may be represented by the party requesting the certificate.

 

24.                                 MISCELLANEOUS

 

c.                                       Interpretation of “Tenant”.  The term
“Tenant” shall include legal representatives, successors and permitted assigns. 
All covenants herein made binding upon Tenant shall be construed to be equally
applicable to and binding upon its agents, employees and others claiming the
right to be in or on the Leased Premises or in the Building through or under
Tenant.

 

d.                                      Interpretation Generally.  If more than
one individual, firm, or corporation shall join as Tenant, singular context
shall be construed to be plural wherever necessary and the covenants of Tenant
shall be the joint and several obligations of each party signing as Tenant and
when the parties signing as Tenant are partners, shall be the obligation of the
firm and of the individual members thereof.

 

e.                                       Gender and Number.  Feminine or neuter
pronouns shall be substituted for those of the masculine form and the plural
shall be substituted for the singular, wherever the context shall require.  It
is also agreed that no specific words, phrases or clauses herein used shall be
taken or construed to control, limit or cut down the scope or meaning of any
general word, phrases or clauses used in connection therewith.

 

f.                                         No Waiver.  No waiver or breach of
any covenant, condition or agreement herein contained shall operate as a waiver
of the covenant, condition or agreement itself, or of any subsequent breach
thereof.

 

g.                                      Nonrecourse Against Landlord. 
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
look only to Landlord’s ownership in the Premises for satisfaction of Tenant’s
remedies for the collection of a judgment (or other judicial process) requiring
the payment of money by Landlord in the event of any default by Landlord
hereunder, and no other property or assets of the partners or principals of
Landlord, disclosed or undisclosed, shall be subject to levy, execution or the
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this Lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use or occupancy of the Leased Premises.  No personal liability or
personal responsibility is assumed by, nor shall at any time be asserted or
enforceable against Landlord, its partners or its principals, or their
respective heirs, legal representatives, successors and assigns on account of
this Lease or any covenant, undertaking, or agreement of Landlord contained
herein.  If any provision of this Lease either expressed or implied obligates
Landlord not to unreasonably withhold its consent or approval, an action for
declaratory judgment or specific performance shall be Tenant’s sole right and
remedy in any dispute as to whether Landlord has breached such obligation.

 

h.                                      No Warranties Implied.  TENANT AND
LANDLORD EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER KIND ARISING OUT
OF THIS LEASE, AND THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY
SET FORTH IN THIS LEASE.

 

i.                                          Binding Effect.  This Lease shall be
binding upon and shall inure to the benefit of the parties

 

13

--------------------------------------------------------------------------------


 

hereto and their respective heirs, personal representatives, successors and
assigns.  This provision shall not be deemed to grant Tenant any right to assign
this Lease or sublet the Leased Premises or any part thereof other than as
provided in Section 14 hereof.

 

j.                                          Entire Agreement; Amendment.  It is
understood and agreed by and between the parties hereto that this Lease contains
the final and entire agreement between said parties, and that they shall not be
bound by any terms, statements, condition or representations, oral or written,
express or implied, not herein contained.  This Lease may not be modified orally
or in any manner other than by written agreement signed by the parties hereto.

 

k.                                       Partial Invalidity.  Every agreement
contained in this Lease is, and shall be construed as a separate and independent
agreement.  If any term of this Lease of the application thereof to any person
or circumstances shall be invalid and unenforceable, the remaining provisions of
this Lease, the application of such term to persons or circumstances other than
those as to which it is invalid or unenforceable, shall not be affected.

 

l.                                          Force Majeure.  Whenever a period of
time is herein prescribed for action to be taken by the parties hereto, either
party shall not be liable or responsible for, and there shall be excluded from
the computation for any such period of time, any delays due to strikes, riots,
acts of God, shortages of labor or materials, war, governmental laws,
regulations, or restrictions, or any other cause of any kind whatsoever which is
beyond the reasonable control of the parties.

 

m.                                    Agreement Not Effective Until Executed by
Landlord.  The submission of this Lease to Tenant shall not be construed as an
offer nor shall Tenant have any rights with respect thereto unless Landlord
executes a copy of this Lease and delivers same to Tenant.

 

n.                                      Tenant to Cooperate with Lenders, et al.
 If, in connection with obtaining financing for the Premises  (including
syndications or sale/leasebacks), any lender or ground lessor shall request
modifications to this Lease as a condition for such financing, Tenant will not
unreasonably withhold, delay, or defer its consent thereto, provided that such
modifications do not increase the obligations of Tenant hereunder or adversely
affect either the leasehold interest hereby created or Tenant’s use and
enjoyment of the Leased Premises.

 

o.                                      Enforcement Expense.  Tenant and
Landlord agree that all costs, including reasonable attorney’s fees, of any
legal action or suit in law or equity arising out of the mutual covenants,
promises and agreements of this Lease, shall be paid by the unsuccessful party
to such legal action, both prior to and on appeal.

 

p.                                      Counterparts.  This Agreement may be
signed in counterparts, and when each required signatory hereunder shall have
signed an original copy of this Agreement and delivered same to the other party,
all such signatures shall be taken collectively as though each party hereto had
executed in full a single document, and same shall be binding and of full force
and effect.

 

q.                                      Titles and Paragraph Headings.  The
titles and paragraph headings used herein are for purposes of convenience only
and are not to be considered substantive in matters of construction.

 

r.                                         Business Days.  If the final day of
any period or any date of performance under this Lease falls on a Saturday,
Sunday or legal holiday, then the final day of the period or the date of
performance shall be extended to the next day which is not a Saturday, Sunday or
legal holiday.

 

25.           BROKERS Tenant represents and warrants that it has not entered
into any agreement with, or otherwise had any dealings with, any broker or agent
in connection with the negotiation or execution of this Lease which could form
the basis of any claim by any such broker or agent for a brokerage fee or
commission, finder’s fee, or any other compensation of any kind or nature in
connection herewith, and Tenant shall indemnify, defend and hold Landlord
harmless from and against any costs (including, but not limited to,

 

14

--------------------------------------------------------------------------------


 

court costs and attorneys’ fees), expenses, or liability for commissions or
other compensation claimed by any broker or agent other than those listed above
in this Section with respect to this Lease which arises out of any agreement or
dealings, or alleged agreement or dealings, between Tenant and any such agent or
broker.

 

26.                                 NOTICES AND DEMANDS.  All notices required
or permitted hereunder shall be deemed to have been given if mailed in any
United States Post Office by certified or registered mail, postage prepaid,
return receipt requested, or by express commercial courier, addressed to
Landlord or Tenant respectively at the following addresses or to such other
addresses as the parties hereto may designate to the other in writing from time
to time:

 

LANDLORD

 

TENANT

 

PARADIGM HOLDINGS, LLC

 

ATLANTIC COMMUNITY BANK

 

Attn: Brian Rose, Jr.

 

Attn:  Robert P. Trask

 

P.O. Box 2045

 

P.O. Box 3077

 

Bluffton, SC 29910

 

Bluffton, SC 29910

 

 

 

 

 

With Copy to:

 

With Copy to:

 

Charles H. Wiseman, Esq.

 

Mark S. Simpson, Esq.

 

P.O. Drawer 6868

 

P.O. Drawer 7049

 

Hilton Head Island, SC 29938

 

Hilton Head Island, SC 29938

 

 

27.                                 QUIET ENJOYMENT.  Quiet Enjoyment of Leased
Premises.  Landlord covenants and agrees that upon Tenant paying the Rent and
any other charges due and payable and observing and performing all the terms,
covenants and conditions, on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the Leased Premises hereby demised, subject,
nevertheless, to the terms and conditions of this Lease and to any mortgages
hereinbefore mentioned.

 

28.                                 WAIVER OF TRIAL BY JURY.  LANDLORD AND
TENANT EACH AGREE TO AND THEY HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
LEASED PREMISES AND/OR ANY CLAIM OR INJURY OR DAMAGE, AND ANY STATUTORY REMEDY.

 

29.                                 GOVERNING LAW This Lease shall be construed
and governed by the laws of the State of South Carolina.  Should any provision
of this Lease and/or its conditions be illegal or not enforceable under the laws
of said state, it or they shall be considered severable, and the Lease and its
conditions shall remain in force and be binding upon the parties hereto as
though the said provision had never been included.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord has hereunto set its hand and seal, or has caused
its name to be hereunto subscribed and Tenant has hereunto set its hand and
seal, or has caused its corporate name to be hereunto subscribed and its
corporate seal to be hereunto affixed and attested by its duly authorized
officers, as the case may be, as of the day and year first above written.

 

WITNESS:

 

LANDLORD:

 

 

 

PARADIGM HOLDINGS, LLC

 

 

 

 

 

 /s/ X

 

/s/ Brian Rose, Jr.

 

 

 

 

By: Brian Rose, Jr.

 

 

 

Its: Manager

 

 /s/ X

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

 

ATLANTIC COMMUNITY BANK

 

 

 

 

 

 

 

 

 

 /s/ X

 

/s/ Robert P. Trask

 

 

 

 

By: Robert P. Trask

 

 

 

Its:  President and Chief Executive Officer

 

/s/ X

 

 

 

 

16

--------------------------------------------------------------------------------


 

Exhibit “A”

Floor Plan of Leased Premise/Tenant Build Out Improvements

 

17

--------------------------------------------------------------------------------


 

Exhibit “B”

Schedule of Rents

 

18

--------------------------------------------------------------------------------